     Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF LOUISIANA

BRIAN SIMMONS,                        )
individually,                         )
                                      )
     Plaintiff,                       )
                                      )
v.                                    )       Case No._______________
                                      )
MARRERO DG, LLC,                      )
a domestic limited liability company, )
                                      )
     Defendant.                       )
______________________________

                                  COMPLAINT

       Plaintiff BRIAN SIMMONS (hereinafter “SIMMONS” or “Plaintiff”)

hereby sues Defendant MARRERO DG, LLC, a Louisiana Limited Liability

Company, (hereinafter “Defendant”) for injunctive relief, attorney’s fees, litigation

expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. §§

12101-12103, 12181-12205a (hereinafter “ADA”), and its implementing regulations

and alleges as follows:

                          JURISDICTION AND VENUE

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.
      Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 2 of 14




       2.     Venue is properly located in the Eastern District of Louisiana pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

       3.     Plaintiff, BRIAN SIMMONS is a Louisiana resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility because he suffers from disabling

pain and severe mobility impairments as a result of spina bifida, a birth defect, which

is a condition that constitutes a physical impairment that impacts and substantially

limits the major life activity of walking and limited dexterity in his upper extremities

and as such is a qualified disability under the ADA.

       4.     Defendant, MARRERO DG, LLC (hereinafter referred to as

“Defendant”), is a limited liability company registered to do business and, in fact, is

conducting business in the State of Louisiana. MARRERO DG, LLC, is the owner,

lessor, and/or operator of the real property and improvements that are the subject of

this action, specifically: Family Dollar located at 3615 Jefferson Highway, Jefferson,

LA (hereinafter referred to as “premises”, “subject premises”, “subject facility”,
     Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 3 of 14




“subject property”, “subject location”, “Defendant’s premises” and/or “Defendant’s

property”).

                COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                   (Against Defendant for ADA Violations)

      5.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.      To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      7.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendant due to the low costs of removing its existing architectural barriers

and the financial assistance made available to Defendant by the government pursuant

to Section 44 and/or Section 190 of the IRS Code.

      8.      Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by MARRERO DG, LLC is a place of public accommodation in that

it owns the real property and fixtures of a shopping center that provides various retail
     Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 4 of 14




services to the public. Pursuant to 42 U.S.C. § 12182(a), the Defendant is liable for

any ADA violations on the subject premises because it owns and controls the subject

premises and while regulations promulgated by the Department of Justice state that

a landlord may contractually allocate to a tenant the responsibility to comply with

the ADA, however if such allocation is made it is effective only as between the

landlord and tenant and has no effect on the rights of third parties such as the Plaintiff

in this case. As the owner of the real property and fixtures of the subject premises

the Defendant is independently liable for the barriers to equal access as alleged

herein. 28 C.F.R. § 36.201(b).

      9.     Prior to instituting this action, and on numerous occasions per month

over the last year and before, Simmons visited and attempted to patronize

Defendant’s premises at issue in this matter, and was denied full, safe and equal

access to the subject property and the benefits of services, programs, and/or activities

of the subject premises and its facilities, and has otherwise been discriminated

against, has suffered an injury in fact, and been damaged by Defendant due to its

lack of compliance with the ADA. Plaintiff has personal knowledge that the subject

location is presently in violation of the ADA and is discriminating against

individuals with disabilities.

      10.    Due to the violations of the ADA at Defendant’s premises Plaintiff does

not have safe and equal access to the goods and services available to Defendant’s
     Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 5 of 14




able-bodied patrons at this location. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as a result of the discriminatory conditions present at the

subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail himself

of the goods and services of, Defendant’s subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result of the barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the same injury as alleged each time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment of the property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      13.    Plaintiff resides less than ten (10) miles from where the subject facility

is located and has a real, continuing, and immediate threat of future discrimination

as a result of Defendant’s violation of, and non-compliance with, the ADA because

he intends to continue to visit, i.e. attempt to patronize, the subject location each

time he travels by the subject facility which occurs numerous times each month.
     Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 6 of 14




Accordingly, Plaintiff intends to attempt to patronize, i.e., visit, Defendant’s subject

location numerous times next month, and on a regular basis each month following.

Plaintiff will do this until the barriers are remediated and he is able to patronize the

subject location with access equal to that of Defendant’s able-bodied customers.

      14.    Defendant has discriminated and continues to discriminate against

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of the goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of 42 U.S.C. § 12101 et seq.

      15.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      16.    Defendant is in violation of 42 U.S.C. § 12181 et seq., and 28 C.F.R. §

36.302 et seq., and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered and/or observed:

                                      PARKING

      a.     The plaintiff could not safely utilize the parking facility
             because the existing designated accessible parking spaces
             and access aisle are indistinguishable (particularly when
             wet with rainwater) due to faded paint which is not being
             maintained by Defendant in violation of 28 CFR § 36.211
             and Section 502.3.3 of the 2010 ADA Standards, whose
             resolution is readily achievable. The unmaintained access
             aisle has caused Plaintiff anxiety and difficulty because
             should he park his vehicle in a space that is not clearly
             marked as accessible and/or without a clearly marked
Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 7 of 14




      access aisle, he runs the risk of being blocked out of his
      vehicle, and stranded at the subject location if someone
      parks next to his vehicle.

b.    The plaintiff could not safely utilize the parking facility
      because the two (2) designated accessible parking spaces
      were not level in violation of Section 4.6.3 of the ADAAG
      and Section 502.4 of the 2010 ADA Standards, whose
      resolution is readily achievable.

c.    The plaintiff could not safely utilize the parking facility
      because the access aisles serving the two (2) designated
      accessible parking spaces were not level in violation of
      Section 4.6.3 of the ADAAG and Section 502.4 of the
      2010 ADA Standards, whose resolution is readily
      achievable.

d.    The plaintiff could not safely utilize the parking facility as
      there is no designated van accessible parking space present
      in violation of Section 4.6 of the ADAAG and Sections
      208, 302 and 502 of the 2010 ADA Standards, whose
      resolution is readily achievable.

                     ACCESSIBLE ENTRANCE

e.    The plaintiff could not independently use the public
      entrance to the facility due to a lack of level maneuvering
      clearance at the outward swinging public entry door.
      Violation: The paved area immediately outside the public
      entry door has an inclined approach that extends into the
      level maneuvering clearance required for a wheelchair
      user to approach and access the outward swinging entry
      door in violation of Section 4.13.6 of the ADAAG and
      Section 404.2.4.1 of the 2010 ADA Standards, whose
      resolution is readily achievable.
Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 8 of 14




                EXTERIOR ACCESSIBLE ROUTES

f.    The plaintiff could not independently traverse the paths of
      travel from the two (2) access aisles serving the designated
      accessible parking spaces to the entry door as the
      accessible routes had unpermitted changes in level and/or
      were obstructed by advertising signage and shopping
      carts. Violation: The accessible routes connecting the
      access aisles to the store entrance has unpermitted changes
      in level and is not maintained so as to prevent obstruction
      for equal access to wheelchair users in violation of Section
      4.3.8 of the ADAAG, Sections 403.4 and 502.3 of the
      2010 ADA Standards and 28 CFR § 36.211, whose
      resolution is readily achievable.

g.    The plaintiff was unable to independently traverse the only
      unobstructed accessible path of travel from the outermost
      access aisle (adjacent to the sidewalk) in the parking lot to
      the store entrance because there was a grating in the
      ground surface of said route with openings that were too
      large for equal access to the route for wheelchair users.
      Violation: The accessible route from the outermost access
      aisle contains a grating with openings in the ground
      surface which allows the passage of a sphere more than ½
      inch diameter in violation of Section 4.5.4 of the ADAAG
      and Section 302.3 of the 2010 ADA Standards, whose
      resolution is readily achievable.

                INTERIOR ACCESSIBLE ROUTES

h.    The plaintiff was unable to independently maneuver
      throughout the store via the primary paths of travel
      because there are protruding objects present throughout
      the facility in violation of Section 4.4 of the ADAAG and
      Section 307.2 of the 2010 ADA Standards, whose
      resolution is readily achievable.

i.    The plaintiff was unable to independently maneuver in and
      around the aisles within the store due to noncompliant
Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 9 of 14




      clear widths between aisles and turn arounds at the end of
      aisles. The interior accessible routes consisting of the
      shopping floor interior aisles and the shopping floor
      perimeter aisles fail to meet the minimum width and
      maneuverability clearance requirements for accessible
      routes in violation of Section 4.3.3 of the ADAAG and
      Section 403.5 of the 2010 ADA Standards, whose
      resolution is readily achievable.

j.    The plaintiff was unable to access the restroom because
      the path of travel to the public restrooms was
      unmaintained by Defendant and obstructed by storage
      boxes, cleaning supplies, lockers, filing cabinets and
      garbage receptacles positioned within the accessible route
      by defendant which reduced the width of the path of travel
      to less than 32 inches for a linear distance greater than 24
      inches in violation of Section 4.3 of the ADAAG and
      Section 403.5.1 of the 2010 ADA Standards and 28 CFR
      § 36.211, whose resolution is readily achievable.

                            RESTROOM
k.    The plaintiff could not independently access the restroom
      entry door because the necessary maneuvering clearance
      for access to a wheelchair user for a forward approach to
      the pull side of the restroom entry door. Violation: The
      public restroom door fails to meet the minimum
      requirements set forth by Section 4.13.6 of the ADAAG
      and Section 404.2.4.1 and Figure 404.2.4.1 of the 2010
      ADA Standards, whose resolution is readily achievable.

                          MAINTENANCE

l.    The accessible features of the facility are not maintained,
      creating barriers to access for the Plaintiff, as set forth
      herein, in violation of 28 CFR §36.211.
     Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 10 of 14




      17.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant’s current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list of the subject

location’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the
     Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 11 of 14




general public without disabilities.

      21.    To date, the Defendant’s barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that he will be subjected to discrimination in violation of the ADA by

Defendant if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      23.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28
     Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 12 of 14




CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

       24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney’s fees, costs and litigation from the Defendant pursuant to 42 U.S.C.

§ 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

       25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendant and
     Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 13 of 14




requests the following injunctive and declaratory relief:

      A.     That the Court declare that the property owned and
             administered by Defendant is violative of the ADA;

      B.     That the Court enter an Order directing Defendant to alter
             its facilities to make them accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      C.     That the Court enter an Order directing Defendant,
             pursuant to 28 C.F.R. §36.211, to fulfill its continuing duty
             to maintain its accessible features and equipment so that
             the facility remains accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      D.     That the Court enter an Order directing Defendant to
             implement and carry out effective policies, practices, and
             procedures to maintain the accessible features and
             equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
             §36.211.

      E.     That the Court enter an Order directing Defendant to
             evaluate and neutralize its policies and procedures towards
             persons with disabilities for such reasonable time so as to
             allow them to undertake and complete corrective
             procedures;

      F.     An award of attorneys’ fees, costs (including expert fees),
             and litigation expenses pursuant to 42 U.S.C. § 12205;

      G.     An award of interest upon the original sums of said award
             of attorney’s fees, costs (including expert fees), and other
             expenses of suit; and

      H.     Such other relief as the Court deems just and proper,
             and/or is allowable under Title III of the Americans with
             Disabilities Act.
Case 2:19-cv-11525-ILRL-MBN Document 1 Filed 07/05/19 Page 14 of 14




 Dated this the _____ day of _____________________, 2019.


                        Respectfully submitted,

                        MAINSTAY LAW LLC

                        /s/ Christy L. Johnson
                        Christy L. Johnson
                        Louisiana Bar No.: 32877
                        3436 Magazine Street #558
                        New Orleans, LA 70115
                        Telephone: (504) 291-1818
                        Facsimile: (504) 291-1817
                        E-Mail: cjohnson@mainstay-law.com
                        ATTORNEY FOR PLAINTIFF
